Citation Nr: 1442823	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-30 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a lumbosacral strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which granted service connection for lumbosacral strain and awarded a noncompensable rating.  A June 2009 rating decision increased the Veteran's disability rating to 10 percent on the basis of painful motion.  
 
In June 2012 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

At no point during the appeal period, even considering his pain and corresponding functional impairment, has the Veteran's lumbar spine disability manifested ankylosis, neurological impairments, or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, nor has it restricted his thoracolumbar flexion to 60 degrees or his combined range of thoracolumbar motion to 120 degrees.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of a claim that includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and private medical records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in September 2006 and July 2012 which involved an in-person interview with the Veteran and a physical assessment, including range of motion (ROM) testing.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not indicated that his conditions have worsened since his most recent examination.  

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

The Veteran is in receipt of a 10 percent disability rating for lumbosacral strain and contends that he has chronic back pain that has led to incapacitating episodes since discharge and that his condition thus warrants a higher rating. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above and when evaluating the severity of a joint disability; VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III.  Analysis

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  The ratings formula provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

When rating under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

STRs show the Veteran complained of low back pain following a football injury in January 2005.  The Veteran denied any loss of bowel or bladder control.  The Veteran's separation exam notes lower back pain from a lumbar paraspinal sprain/spasm, not considered disabling.

The Veteran underwent a VA examination in September 2006 where he was diagnosed with lumbar strain.  The Veteran reported moderate aching low back pain 1 to 6 days per week with radiating pain to the thighs.  ROM testing revealed lumbar flexion to 90 degrees, with pain at 70 degrees but no additional loss on repetition.  Lumbar extension to 30 degrees was noted without pain, with no loss of motion on repetition, but some pain.  Lateral and rotational lumbar motion were normal with no indication of pain on movement.  The examiner found no ankylosis, or muscle spasms or guarding severe enough to be responsible for abnormal gait or spinal contour.  Sensory, motor and reflex tests were all within normal limits. 

The Veteran underwent a second examination in July 2012.  ROM testing showed lumbar flexion to 90 degrees without pain, extension to 30 degrees with pain at 25 degrees, right lateral flexion to 30 degrees with pain at 25 degrees, and full left lateral flexion and bilateral rotation without pain.  The Veteran maintained a full range of motion after repetition.  The examiner noted the Veteran's condition was productive of less movement than normal and pain on movement but no functional loss or impairment of the thoracolumbar spine.  The Veteran was noted to have localized tenderness of the lumbar area but no guarding or muscle spasms.  The examiner found no intervertebral disc syndrome (IVDS), arthritis, or any neurologic abnormalities.  The Veteran reported flare-ups on a monthly basis but the examiner opined that the Veteran's lumbar condition would not affect his ability to work. 

While the Veteran has been noted to have lower back pain, VA examinations to date do not indicate that the pain is of such magnitude as to produce a functional limitation commensurate with an evaluation higher than 10 percent.  Even accounting for restrictions due to pain, the Veteran's condition has not limited his forward flexion to 60 degrees or his combined range of thoracolumbar motion to 120 degrees.  While there is a notation of flare-ups occurring monthly, the diminished range of motion upon repetition still does not warrant a higher rating.  Additionally, both of the Veteran's examiners specifically noted an absence of guarding, spasms, and ankylosis and neither found any weakness, fatigability, lack of endurance, arthritis, IVDS, radiculopathy or other neurological abnormalities.  In light of the totality of the examination results, the Board finds that the Veteran's lumbosacral strain disability does not warrant a schedular rating in excess of 10 percent. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the schedular rating criteria adequately contemplate the Veteran's disability.  The Veteran's lumbar disability is productive of pain and slight limitation of motion, the former of which is the basis for the Veteran's existing 10 percent rating under 38 C.F.R. § 4.59 and the latter of which is specifically contemplated in the rating criteria.  The Veteran has stated that he has had incapacitating episodes at some point, but he has not described the frequency, duration, onset or effects of these episodes and there is no mention of these episodes in either VA examination report or in service treatment records.  There does not appear to be anything in the record to suggest such an unusual disability picture as to necessitate extraschedular consideration.  Furthermore, there is also no evidence in the record of marked interference with employment or frequent periods of hospitalization.  The schedular rating criteria are therefore adequate to evaluate the Veteran's lumbar disability and referral for consideration of extraschedular rating is not warranted.  

The evidence of record does not indicate that the Veteran is currently unemployed and he has not asserted that his disability makes him unemployable.  Therefore, the Board need not discuss the Veteran's entitlement to a TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

An initial disability rating in excess of 10 percent for lumbosacral strain is denied. 




____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


